817 F.2d 30
43 Fair Empl. Prac. Cas. (BNA) 1273,43 Empl. Prac. Dec. P 37,247CLEVELAND NEWSPAPER GUILD, LOCAL 1, NEWSPAPER GUILD,AFL-CIO, CLC, et al., Plaintiffs-Appellants,v.The PLAIN DEALER PUBLISHING COMPANY, Defendant-Appellee.
No. 86-3140.
United States Court of Appeals,Sixth Circuit.
April 29, 1987.

George W. Palda, Berkman, Gordon, Murray & Palda, Cleveland, Ohio, for plaintiffs-appellants.
Karen B. Newborn, Baker & Hostetler, Cleveland, Ohio, Elliot S. Azoff, for defendant-appellee.
Prior Report:  813 F.2d 101.
Before LIVELY, Chief Judge, ENGEL, KEITH, MERRITT, KENNEDY, MARTIN, JONES, KRUPANSKY, WELLFORD, MILBURN, GUY, NELSON, RYAN, BOGGS and NORRIS, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this Court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as practicable.